Exhibit 10.2

SEALED AIR CORPORATION PERFORMANCE SHARE UNITS

AWARD GRANT

2012

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF

1933.

Name: William V. Hickey

Performance Period:    January 1, 2012 through December 31, 2012

Grant Date:  March 27, 2012

TARGET AWARD

You have been granted by Sealed Air Corporation (the “Company”) a target
Performance Share Units award under the Company’s 2005 Contingent Stock Plan for
the 2012 performance period, comprised of the following:

Target Performance Share Units:      273,834 units

Each Performance Share Unit (a “Unit”) will be equivalent to one share of Sealed
Air Corporation common stock.

Your award is subject to the terms and conditions of the Company’s 2005
Contingent Stock Plan (the “Plan Document”). If this award agreement varies from
the terms of the Plan Document, the Plan Document will control.

PERFORMANCE GOALS

The number of Units you earn will depend on the performance of the Company
relative to certain performance goals for the performance period of January 1,
2012 through December 31, 2012 (the “Performance Period”). The performance goals
and their relative weightings are attached as Appendix A hereto.

The determination of whether the performance goals have been met will be made by
the Organization and Compensation Committee of the Company’s Board of Directors
following the end of the Performance Period.

The number of performance-adjusted Units determined upon completion of the
Performance Period, if any, shall be subject to a further time-based vesting
period (the “Vesting Period”) as set forth in Appendix A.



--------------------------------------------------------------------------------

OTHER IMPORTANT INFORMATION

 

—  

Units earned will receive dividend equivalents paid in cash (without interest)
as set forth in Appendix A.

 

—  

You will not earn any Units if the Company’s performance during the Performance
Period is below threshold performance for all metrics as set forth on Appendix
A.

 

—  

If actual performance equals or exceeds threshold performance, the number of
Units earned will be based on attainment against the performance goals as set
forth on Appendix A.

 

—  

The timing of payment of any Units to you will be as specified in Appendix A.
Units to be paid to you will be paid in actual shares of Company common stock,
less the number of shares that may be withheld to satisfy applicable withholding
taxes. In accordance with the additional vesting requirements set forth in
Appendix A, shares in settlement for any Units earned will be issued on or
before January 30, 2015 for 50% of the performance-adjusted Units, and
January 30, 2016 for the remaining 50% of the performance-adjusted Units. Cash
dividend equivalents accrued on the earned Units as set forth in Appendix A will
be paid in cash on or about the same time.

 

—  

If your employment terminates before the Units are vested and have been paid to
you in full, the termination treatment described in Appendix A shall apply. You
are considered to have retired if your employment with the Company terminates
when you have at least 5 years of service and your combined age and years of
service equal at least 70, but excluding termination of employment due to your
death or Disability or termination of employment by the Company for cause.
“Cause” for this purpose means any of the following as determined by the
Company: (i) an act of gross negligence or willful misconduct significantly
injurious to the Company or any subsidiary, (ii) gross dereliction of duties
after notice to you and failure to correct the deficiencies within a thirty
(30) day period thereafter, or (iii) fraud in your capacity as an employee.

 

—  

There is no automatic vesting of your Units upon a “Change in Control” (as
defined in the 2005 Contingent Stock Plan). However, the 2005 Contingent Stock
Plan provides for pro rata vesting of your Units if within two years following
the Change in Control your employment is terminated either by the Company
without Cause or by you for “Good Reason” (also as defined in the 2005
Contingent Stock Plan).

 

—  

The Organization and Compensation Committee retains the right in extraordinary
circumstances to reduce any award which would otherwise be payable, unless there
has been a Change in Control, as defined in the 2005 Contingent Stock Plan.

 

—  

This award is subject to the Company’s Policy on Recoupment of Incentive
Compensation, a current copy of which is attached as Appendix B.

 

—  

Payments will be taken into account for purposes of the Company’s employee
benefit plans and programs only to the extent provided under the terms of such
plans and programs.



--------------------------------------------------------------------------------

FOR MORE INFORMATION.

If you have any questions about your award or Units or need additional
information, contact H. Katherine White.

IN WITNESS WHEREOF, the Company has caused this Award Grant to be executed by
its duly authorized officer, and you have hereunto set your hand, effective as
of the Grant Date stated above.

 

SEALED AIR CORPORATION     EMPLOYEE   By:  

 

   

 

    Name:         Title:      



--------------------------------------------------------------------------------

APPENDIX A

Name: William V. Hickey

Target Award: 273,834 Performance Share Units

Performance Period: January 1, 2012 to December 31, 2012

Threshold Award Level: 25% of Target Award (for each of the two performance
goals)

Maximum Award Level: 200% of Target Award

Performance Goals: The percentage of the Target Award that will be earned will
be based on the results of two performance metrics over the Performance Period.
The performance metrics are:

 

  a. Consolidated EBITDA, weighted 70%(1)(2)

  b. Net Debt Reduction from Operations, weighted 30%(1)(2)

Each metric will be calculated separately based on the targets set forth below.
The results of each metric, multiplied by the applicable weighting, will
determine the number of performance-adjusted Units for that metric. The total
performance-adjusted award will be the addition of the total number of
performance-adjusted Units determined for each of the two performance metrics.

 

(1) Adjusted to exclude items listed below.

(2) These metrics are defined identically to the metrics for the 2012
Performance Period under the Annual Incentive Plan.

Performance Adjustment:

The number of Units earned for the Performance Period, subject to additional
vesting provisions described below, will be based on (a) 2012 consolidated
adjusted EBITDA (weighted 70%) and (b) Net Debt Reduction from Operations
(weighted 30%) as detailed below. Both metrics are subject to the exclusions set
forth below.

 

Metric: Consolidated Adjusted EBITDA       % Achievement   

Consolidated

Adjusted EBITDA

Goal Achieved

  

Number of Units

Earned (as a % of

Target)

Less than 90%    Less than $1,082.7 million    0% 90%    $1,082.7 million    25%
100%    $1,203.0 million    100% 110%    $1,323.3 million    150% 120% or more
   $1,443.6 million    200%

 

Metric: Net Debt Reduction from Operations       % Achievement   

Net Debt Reduction from
Operations Goal

Achieved

  

Number of Units

Earned (as a % of

Target)

Less than 90%    Less than $230.4 million    0% 90%    $230.4 million    25%
100.0%    $256.0 million    100% 110.0%    $281.6 million    150% 120.0% or more
   $307.2 million    200%



--------------------------------------------------------------------------------

For performance in either metric that is above threshold goal achievement, the
number of performance-adjusted Units determined for performance between specific
defined levels detailed above will be on a pro-rata basis.

Additional Vesting Requirement; Dividend Equivalents:

The number of performance-adjusted Units determined based on performance during
the Performance Period is subject to an additional time-based vesting schedule,
as follows: 50% of the performance-adjusted Units shall become vested and
payable on December 31, 2014, and the remaining 50% of the performance-adjusted
Units shall become vested and payable on December 31, 2015, provided you remain
continuously employed with the Company through each such vesting date (subject
to the termination provisions below). Vested Units shall be payable by issuance
of one share for each Unit then payable, to be issued within thirty days
following the applicable vesting date (i.e., during January of the following
calendar year), subject to applicable payroll and withholding taxes (including
share withholding per the terms of the 2005 Contingent Stock Plan).

Units earned will receive dividend equivalents paid in cash (without interest)
based on the dividend rates in effect during the performance and vesting
periods, which will be subject to the performance goals and vesting provisions
described above.

Termination Treatment:

The following provisions apply in case of termination of employment before the
Units become fully vested:

 

  o Termination during the Performance Period:

  ¡ Death/disability: immediate payout at target

  ¡ Retirement: provided at least 50% of the performance period had been
completed at time of retirement, pro rata award earned based on actual
performance results, payable per the vesting schedule

  o Termination after the Performance Period but before the vesting date:

  ¡ Death/disability: immediate payout at performance-adjusted amount

  ¡ Retirement: payout of performance-adjusted amount per the vesting schedule

  o Termination of employment for cause before applicable vesting date:
forfeiture

Exclusions from the calculation of 2012 Metrics:

Consolidated adjusted EBITDA:

 

  a. All restructuring charges reported or accounted for in the 2012
consolidated financial statements as “restructuring charges,” and restructuring
programs (including all unbudgeted charges and all restructuring related expense
such as equipment relocation). This exclusion shall include all restructuring
charges approved by the Board of Directors before 2012 that are recorded during
2012. For any restructuring programs approved during 2012 for which charges have
been excluded, any expense estimate accruals that are reversed once actual
expenses are known related to such programs will also be excluded.



--------------------------------------------------------------------------------

  b. All charges related to goodwill amortization or impairment in the
calculation of operating expense and operating income.

 

  c. All expenses (including litigation-related costs and expenses), liabilities
and accruals related to or arising from: (i) any liabilities that W.R. Grace &
Co. or any of its subsidiaries had agreed to assume or as to which any of them
indemnified the Company or any of its subsidiaries under any of the agreements
entered into in connection with the Cryovac Transaction (as defined in the
Company’s Financial Statements included in the Company’s Quarterly Report on
Form 10-Q for the quarter ended September 30, 2002); (ii) any claim or lawsuit
alleging that the Company or any of its subsidiaries is or may be liable for any
liabilities of W.R. Grace & Co., Fresenius Medical Care Holdings, Inc. or any of
their respective affiliates under any legal theory, including without limitation
any claim based on fraudulent transfer, fraudulent conveyance, successor
liability, or contractual obligation; (iii) any costs incurred to settle the
aforementioned liabilities, claims and lawsuits; or (iv) any payment that the
Company or any of its subsidiaries may be required to make to any trust fund
established under federal law providing for the resolution of claims for bodily
injury caused by asbestos exposure.

 

  d. All expenses related to capital markets transactions authorized by the
Board of Directors. Such transactions will include the repurchase of bonds and
stock.

 

  e. The effect (including related expenses) of any acquisition or disposition
transactions, whether or not closed prior to or during 2012, provided that
transactions closed during 2012 that were large enough to require Board of
Director approval have received such Board of Director approval. However, the
effect of any acquisition or disposition that closed prior to 2012 shall not be
excluded if the projected results of the transaction were factored into the 2012
budget.

 

  f. The effect of any accounting changes implemented during 2012, such as the
effect of the discontinuance of the Last-in, First-out (LIFO) method for
calculating the value of inventory in the United States.

 

  g. Other Income and Expenses as included in the consolidated income, such as
interest income, currency & hedging, gain on sale of assets, or loss on disposal
of assets.

Net Debt Reduction from Operations:

 

  a. The effect of any acquisition or disposition transactions, whether or not
closed prior to or during 2012, provided that transactions closed during 2012
that were large enough to require Board of Director approval have received such
Board of Director approval. However, the effect of any acquisition or
disposition that closed prior to 2012 shall not be excluded if the projected
results of the transaction were factored into the 2012 budget.

Fractional Shares: Fractional shares earned will be rounded up to the nearest
whole share. No fractional shares will be issued.

Discretion: Regardless of any provision of the 2005 Contingent Stock Plan to the
contrary, the Organization and Compensation Committee will not exercise its
discretion to adjust this award downward below the amount that would otherwise
be payable except in extraordinary circumstances.



--------------------------------------------------------------------------------

APPENDIX B

SEALED AIR CORPORATION

POLICY ON RECOUPMENT OF INCENTIVE COMPENSATION

FROM EXECUTIVES IN THE EVENT OF CERTAIN RESTATEMENTS

As amended for performance periods beginning on or after January 1, 2010

The Organization and Compensation Committee of the Board of Directors has
approved the policy that the Company will, to the extent permitted by governing
law, require reimbursement to the Company of all or a portion of any annual
incentive compensation (whether payable in cash or by an award under the 2005
Contingent Stock Plan) and any Performance Share Units awards under the 2005
Contingent Stock Plan awarded to any executive officer of the Company or to the
leader of any business unit or function of the Company for performance periods
beginning on or after January 1, 2010, where:

 

  (a) the payment or award was predicated upon the achievement of certain
financial results that were subsequently the subject of a restatement due to
error or misconduct (regardless of the executive officer’s or leader’s
responsibility for such error or misconduct), and

  (b) either no payment or award, or a lower payment or award, would have been
made to the officer or leader based upon the restated results.

In each case, upon a determination to seek recovery by the Board of Directors,
the Company will, to the extent practicable, seek to recover the amount by which
the officer’s or leader’s annual incentive compensation and/or Performance Share
Units award for the relevant period exceeded the lower amount that would have
been paid or awarded (or the entire amount, if nothing would have been paid or
awarded). This may include the cancellation of all or a portion of unvested
awards or unpaid awards (or a delay in payment of any such awards while
financial results are under review by the Company).

In addition, any person who is subject to forfeiture of compensation or profits
from the sale of the Company’s securities under Section 304 of the
Sarbanes-Oxley Act of 2002 shall reimburse the Company the amount of such
compensation and profits.

In addition to these reimbursements, the Company may take any other actions that
it deems appropriate to remedy any fraud or misconduct related to the
restatement based on a consideration of the relevant facts and circumstances.
These remedies would be in addition to any actions imposed by law enforcement
agencies, regulators, or other authorities.

2/18/2010